PLEUS, C.J.
We have reviewed the points raised by the defendant and conclude that only one has merit. The judgment of conviction erroneously states that the defendant pled nolo contendere to the charges when he was actually convicted following a jury trial. We affirm the convictions and sentences but remand to the trial court for correction of this scrivener’s error. See, e.g., Cook v. State, 947 So.2d 1207 (Fla. 1st DCA 2007). The defendant correctly concedes that his presence at such correction is unnecessary.
AFFIRMED; REMANDED.
SAWAYA and EVANDER, JJ., concur.